To compel tbe allowance of an appeal from a judgment rendered by a justice of tbe peace after tbe lapse of tbe five days.
Granted June 25, 1895, with costs against appellee.
Judgment rendered May 24, at Byron Center. Relators reside at Grand Rapids. On May 28, forwarded to Byron Center per IT. S. Express Co., affidavit and bond in appeal, with costs and fees, addressed to tbe justice.
Tbe package reached Byron Center at 4 o’clock p. m. of the-same day, but tbe justice did not receive it until May 31. Relators forwarded $2 as clerk and entry fee, under How. Stat., Sec. *7003, but tbe justice insisted that Act. No. 402, Local Act 1895, made tbe fee $4.
Relators, however, insisted that said act -related only to cases commenced in the Circuit Court.